ADVISORY ACTION

	The remarks filed on 2/16/21 argue the features of the newly amended claim.  A new search was made and discussed with Applicant’s representative concerning these newly added features.  Particularly, the control device and the temperature sensor.

	The relevant prior art is: Stephansen (US Pat.: 8703093).  The reference describes a control system (abstract) and a temperature monitor (col. 5, lines 56-60).  

	In an interview with Applicant’s representative, the representative argued features of the claim and that the control device of Stephansen does not teach that the control device is “configured to control the position of the adjustable control weir as a function of the temperature within the first stage housing. . “.

	It was the examiner’s position that it was generic to controller to be able to perform this function and that a standard controller could be configured to perform this function.

/SHENG H DAVIS/Primary Examiner, Art Unit 1732